IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                  NOS. AP-76,250, AP-76,251, AP-76,252 & AP-76,253



                  EX PARTE HENRY WILSON THIGPEN, Applicant



            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                CAUSE NOS. 43893A; 43894A; 43895A; 43976A
       IN THE 400 TH DISTRICT COURT FROM FORT BEND COUNTY



       Per curiam.

                                         OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault of

a public servant and sentenced to thirty-five years’ imprisonment; evading arrest and sentenced to

five years’ imprisonment; assault domestic violence and sentenced to fifty years’ imprisonment; and

violation of a protective order and sentenced to fifty years’ imprisonment. The Fourteenth Court of

Appeals affirmed his convictions. Thigpen v. State, Nos. 14-07-10; 14-07-11; 14-07-12; and 14-07-

13 (Tex. App.–Houston [14th], delivered September 27, 2007).
                                                                                                        2

       Applicant contends that appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his convictions had been affirmed. We remanded this

application to the trial court for findings of fact and conclusions of law.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is

entitled to the opportunity to file out-of-time petitions for discretionary review of the judgments of

the Fourteenth Court of Appeals in Cause Nos. 14-07-00010-CR; 14-07-00011-CR; 14-07-00012-

CR; and 14-07-00013-CR that affirmed convictions in Case Nos. 43893A; 43894A; 43895A; and

43976A from the 400th Judicial District Court of Fort Bend County. Applicant shall file petition for

discretionary review with the Fourteenth Court of Appeals within 30 days of the date on which this

Court’s mandate issues.



Delivered: November 4, 2009
Do not publish